DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: customizing section, processing executing section, display section,  in claims 4-5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre- AIA  35 U.S.C. 112, sixth paragraph limitation:
“customizing section, processing executing section, display section” are controlled and executed by processor 10 including a CPU (paragraph [0026]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Grodsky et al. (US 2012/0140251 A1) in view of Azechi et al. (US  2022/0009241 A1) further in view of Smith et al. (US 2016/0105644 A1).

With respect to Claim 1, Grodsky’251 shows a printing method (Figure 1 document processing system 100) comprising: 
a customizing step of receiving a customization instruction of an administrator and customizing a printing screen (paragraph [0024] user interface 10 with a display where an operator/user can us the interface to customize the screen layout of a print interface as shown in Figure 6); 
a printing step of performing printing in response to reception of a printing start instruction (paragraphs [0033]-[0034] to print in response to a user/operator’s printing command); and 
a displaying step of displaying the customized printing screen  during the printing step (Figures 5 and 6 show a screen interface that the user/operator can customize showing progress bar status 615 of the printing 505 as described in paragraphs [0041]-[0042]), wherein in the customizing step, [ ], optional information [ ] is permitted to be deleted from the display (Paragraph [0041]-[0042] shows screen user interface 505 being customized, allowing the user/operator selection of the modification categorical menu providing choices like delete information 520, add information 525, selecting any of the user/operator selectable modifications would then invoke other menus and interfaces that would give the user an ability to indicate which of the segments to modify by deleting or adding material see Figures 5 and 6 user interfaces 505 and 510). 
Grodsky’251 does not specifically show wherein in the customizing step, required information including information on a remaining amount of consumables.
Azechi’241 shows print screen (paragraph [0061] display displaying icons) showing required information including information on a remaining amount of consumables (Paragraphs [013]-[104] displaying ink icon 71 showing remaining amount values of ink).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify Grodsky’251 to include the customizing step, required information including information on a remaining amount of consumables method taught by Azechi’241. The suggestion/motivation for doing so would have been to improve the system’s ability to be able to present more information options to a user for modifying a printing screen with desired information like remaining ink.
Grodsky’251 and Azechi’241 do not specifically show wherein the customizing step, includes required information prohibited from being deleted from a display.
Smith’644 shows customizing step, includes required information prohibited from being deleted from a display (paragraph [0262] shows a user that can interact with an icon on a dashboard/screen where the user can pin the icon to lock it and prevent/prohibit deletion by another user of the icon desired/required-information to not be deleted).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify Grodsky’251 and Azechi’241 to include customizing step, includes required information prohibited from being deleted from a display method taught by Smith’644. The suggestion/motivation for doing so would have been to improve the system’s ability to be able to prevent desired data from being deleted.

 With respect to Claim 2, the combination of Grodsky’251, Azechi’241 and Smith’644 shows a printing method according to claim 1, wherein in the customizing step, it is accepted that the administrator changes at least one of a display position and a display format of the required information (in Grodsky’251: Paragraph [0041]-[0042] shows menu to customize screen layout 605, personalize shortcuts 610, individual panes that show the queues at a glance 620, drag/drop jobs 622, and completed/saved 625 print jobs see Figures 5 and 6; also in Azechi’241 in paragraph [0039] user can determine position to display a desired icon).  
With respect to Claim 3, the combination of Grodsky’251, Azechi’241 and Smith’644 shows a printing method according to claim 1, wherein in the customizing step, a selection is made by the administrator as to whether to always display the required information (in Smith’644: preventing deletion by pinning the icon), or to display the required information 35SE-US215548depending on a status (in Azechi’241: paragraphs [0097] and [0105] displaying in a case where the liquid level of the ink stored in the cartridge 13 mounted in the mounting case 32 is higher than or equal to the detection position/status. Beside the “INK” icon 71, the first standby screen includes various icons such as a “FAX” icon, a “COPY” icon, and a “SCAN” icon. However, the first standby screen does not include a “SERVICE PROVIDER” icon 73 described later.).  
With respect to Claims 4-5, arguments analogous to those presented for claim 1, are applicable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRIANA CRUZ whose telephone number is (571)270-3246. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 5712727440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IRIANA CRUZ/         Primary Examiner, Art Unit 2675